Opinion by
Sullivan, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) beach balls at 30 percent under paragraph 1502, United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) followed; (2) rubber balls like those the subject of Abstract 27179 at 30 percent under paragraph 1502; (3) novelties in chief value of rubber at 25 percent under paragraph 1537 (b); and (4) novelties in chief value of fur at 50 percent under paragraph 1519 (e), Abstract 25607 followed.